DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
The disclosure is objected to because of the following informalities: there are numerous typos throughout the specification with regard to the reference numbers in the specification.  For example; in paragraph 0051, last line, “AACB 1008” should be -- AACB 100 --; and in paragraphs 0052, 0054, & 0056, lines 4, 1, & 2, respectively, “1108” should be -- 110B --.   
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeing (EP Pub No. 2,711,295 A2).  
Regarding claims 1 & 14
	Boeing teaches an aircraft (See figure 3, ref # 300) comprising: an aircraft fuselage; (See figure 3, ref # 300) a bulkhead (See figures 4-5 & 8-11, ref # 306) secured within the fuselage, (See figure 3, ref # 300) the bulkhead (See figures 4-5 & 8-11, ref # 306) having an opening (See figures 4-5 & 8-11, ref # 302) formed therein; and at least one auxiliary access control barrier (AACB) (See figures 4-5 & 8-11, ref # 302) for installation within and adjacent to the opening (See figures 4-5 & 8-11, ref # 302) of the bulkhead, (See figures 4-5 & 8-11, ref # 306) the AACB (See figures 4-5 & 8-11, ref # 302) comprising: laterally extendable door panels (See figures 4-5 & 8-11, ref # 404 & 416) that are slidably attached (See figures 4-5 & 8-11, ref # 404 & 416) to each other 5to vary a width of the AACB; (See figures 4-5 & 8-11, ref # 302) a hinge (See figures 4-5 & 8-11, ref # 418) by which the door panels (See figures 4-5 & 8-11, ref # 404 & 416) are pivotably attached to the bulkhead (See figures 4-5 & 8-11, ref # 306 & 424) by one or more of the door panels, (See figures 4-5 & 8-11, ref # 404 & 416) such that the door panels (See figures 4-5 & 8-11, ref # 404 & 416) are pivotable between a deployed position, (See figures 4-5 & 11, ref # 404 & 416) in which the door panels (See figures 4-5 & 8-11, ref # 404 & 416) are positioned across the opening (See figures 4-5 & 8-11, ref # 302)to prevent passage through the opening (See figures 4-5 & 8-11, ref # 302) and in which the AACB (See figures 4-5 & 8-11, ref # 404 & 416) 10has a first width, (See figures 4-5 & 11, ref # 404 & 416) and a stowed position, (See figure 8, ref # 404 & 416) in which the door panels (See figures 4-5 & 8-11, ref # 404 & 416) are positioned to allow passage (See figure 8, ref # 404 & 416) through the opening and in which the AACB (See figures 4-5 & 8-11, ref # 404 & 416) has a second width, (See figure 8, ref # 404 & 416) wherein the first width (See figures 4-5 & 11, ref # 404 & 416) is greater than the second width; (See figure 8, ref # 404 & 416) and one or more locks (See paragraphs 0035, 0042 & figures 15 & 16, ref # 1514 & 1620) configured to prevent relative motion between the door panels (See figures 4-5 & 8-11, ref # 404 & 416) to fix the width of the AACB (See figures 4-5 & 8-11, ref # 302) and/or to secure the AACB (See figures 4-5 & 8-11, ref # 302) within the 15opening in the bulkhead.  (See figures 4-5 & 8-11, ref # 306)  

Regarding claim 7
	The operation of the apparatus of claim 1 or 14 meets the limitation of the method of claim 7.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeing (EP Pub No. 2,711,295 A2) as applied to claims 7 & 14 above, and further in view of Komiyama (US Patent No. 6,769,646 B1).  
Regarding claim 20 
	Boeing does not teach the opening in the bulkhead of the aircraft is at a forward portion of aircraft fuselage, within a passenger cabin of the aircraft and adjacent to a cockpit door, the AACB being installed within the opening to prevent unauthorized access to a cockpit of the aircraft from the 10passenger cabin.  
	However, Komiyama teaches wherein the opening (See figures 3-5, ref # 21) in the bulkhead (See figures 3 & 5, ref # 19 & 20) of the aircraft (See figures 3 & 5, ref # 45) is at a forward portion (See figures 3 & 5, ref # 2) of aircraft fuselage, (See figures 3 & 5, ref # 45) within a passenger cabin (See figures 3 & 5, ref # 3) of the aircraft (See figures 3 & 5, ref # 45) and adjacent to a cockpit door, (See figures 3 & 5, ref # 22 & 23) the AACB (See figures 3 & 5, ref # 22 & 23) being installed within the opening (See figures 3-5, ref # 21) to prevent unauthorized access to a cockpit (See figures 3 & 5, ref # 2) of the aircraft (See figures 3 & 5, ref # 45) from the 10passenger cabin.  (See column 2, lines 42-67, column 3, lines 9-32, & figures 3 & 5, ref # 3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an opening in the bulkhead of the aircraft that is at a forward portion of aircraft fuselage, within a passenger cabin of the aircraft and adjacent to a cockpit door, the AACB being installed within the opening to prevent unauthorized access to a cockpit of the aircraft from the 10passenger cabin as taught by Komiyama in the aircraft of Boeing, so as to secure the cockpit and prevent the hijacking of the aircraft.  

Regarding claim 13
	The operation of the apparatus of claim 20 meets the limitation of the method of claim 13.  

Allowable Subject Matter
Claims 2-6, 8-12, & 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 & 15, 
The prior art does not disclose or suggest the claimed “the first door panel comprises fingers that interlock with fingers of the 20second door panel in an alternating manner in a direction of a height of the AACB; and ATTORNEY DOCKET 3271/17- 23 -when the fingers of the second door slide in a lateral direction, orthogonal to the vertical direction, relative to the fingers of the first door panel to vary the width of the AACB, a first row of viewports are opened between adjacent fingers of the first door panel and a second row of viewports are 5opened between adjacent fingers of the second door panel” in combination with the remaining claim elements as set forth in claims 2 & 15.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “the first door panel comprises fingers that interlock with fingers of the 15second door panel in an alternating manner in a direction of a height of the AACB; the method comprising: sliding the fingers of the second door in a lateral direction, orthogonal to the vertical direction, relative to the fingers of the first door panel to vary the 20width of the AACB to open a first row of viewports between adjacent fingers of the first door panel and a second row of viewports between adjacent fingers of the second door panel” in combination with the remaining claim elements as set forth in claim 8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Breigenzer (Pub No. US 2018/0265216 A1) discloses an aircraft and method, a cockpit, a cabin, and 2 swingable door panels and a passageway between the doors to secure the cockpit.  The reference Stomski (US Patent No. 6,474,599 B1) discloses an aircraft and method, a cockpit, a cabin, and 2 slidable door panels and a passageway between the doors to secure the cockpit.  The reference Seah et al. (Pub No. US 2003/0071743 A1) discloses an aircraft and method, a cockpit, a cabin, and 2 swingable door panels, a passageway between the doors to secure the cockpit, cameras, sensors, and panic buttons.  The reference Groninga et al. (Pub No. US 2020/0347656 A1) discloses an aircraft and method, a cockpit, a cabin, 2 slidable door panels and 2 swingable door panels for entering the aircraft.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647